Non-Final Rejection
This is a reissue application of U.S. Patent No. 8,858,039 (“the ‘039 patent”). This application was filed 1/15/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘039 patent the pre-AIA  first to invent provisions govern. This is also a continuation reissue of application 15/292,875, which issued as RE 47,293.
During the course of prosecution, the specification was amended, patent claims 1-12 were canceled, new claims 13-21 added, and claim 13 was later amended. Applicant’s after-final response filed 4/14/2021 is entered. Claims 13-21 are pending. Upon further consideration of the reissue declaration and the issues raised, prosecution has been reopened to present a new ground of rejection under 35 U.S.C. 251.

Claim Rejections - 35 USC § 251
Claims 13-21 are rejected under 35 U.S.C. 251 because applicant has not provided an error appropriate for reissue. 
In the original declarations filed 1/15/2019 and 4/8/2019, applicant listed as the error to be corrected by reissue the removal of “annular” from independent claim 11. Claim 11 included an “annular circumferential wall portion” of a heat dissipater and this was changed in new claim 13 to a “circumferential wall portion.” The examiner indicated that this error was already corrected in parent reissue patent RE 47,293, where claim 13 likewise includes just “a circumferential wall” without the term annular. On the examiner’s suggestion, the applicant in the 4/14/2021 declaration changed the error statement to, in pertinent part: “Every claim in the 
The problem with this error statement is that, on further consideration, it is not clear how this is an error in the original patent that is actually being corrected herein. Original patent claim 11 does not require openings or windows filled with translucent material. Original patent claim 11 does require “an annular circumferential wall portion. As noted, present claim 13 requires only (1) “a circumferential wall portion” without the term annular, and also (2) does not require the windows are filled with translucent material. The latter is not an error in the original patent, as claim 11 did not have this requirement; this was added to the declaration to attempt to distinguish from the error in the parent. The former is also not an error in the original patent, because the examiner fails to see how the scope of “annular circumferential wall portion” differs from the scope of “circumferential wall portion.” That is, how does removal of the word “annular” change the scope of the claims, how is it an error in the patent?
The word annular is not found in the specification of the ‘039 patent. It was also not included in the original claims of application 13/132,895 as filed. To the extent that “annular” finds written description support in the application as filed, it is due to the depiction in the drawings. The examiner agrees that the drawings show various annular wall portions, and support is found. But the examiner fails to see how any of the depictions in the drawings shows some wall portion as “annular” but does not show it as “circumferential.” Annular implies being shaped as a ring. Circumferential implies going around the edge of a round or curved area, which is also ring-like. This is especially so as the ‘039 patent only shows ring-like shapes for the wall portion, with no written description support of anything that is “circumferential” yet not ring-
Note that the examiner does find an error that is being corrected: the new requirement, never present in the original patent or the parent reissue, that the LED is located on an extended line of the central axis of each of the plurality of windows. The following is a proposed error statement that the examiner would find acceptable:
The original patent is believed to be wholly or partially inoperative because it claims less than applicant had a right to claim. Applicant seeks to broaden claims 1 and 11 of the original patent. Claim 13 is broader than both claim 1 and claim 11 of the original patent because it does not require the heat dissipater having a bottom having a bowl shape or a cylindrical shape. It was also an error in the original patent that the original claims do not require that the LED is located on an extended line of the central axis of each of the plurality of windows, which is now found in new reissue claim 13.

 Note that both parts of this error statement are important. The first half is needed because claim 13 is still broader than the claims of the original patent in certain respects, thus 37 CFR 1.175(b) requires identification. The second half is needed to show that there is an error here that was not already corrected in the parent reissue.

Allowable Subject Matter
Claims 13-21 are allowed over the prior art but are subject to the issues above. Reasons for allowance were given in the 2/8/2021 Office action. 

Response to Arguments
Applicant’s arguments filed with the Response have been fully considered. 
251 – Declaration Error Statement
Applicant argues the new reissue declaration uses the bulk of the examiner’s suggested error statement language and therefore overcomes the rejection for defective declaration. Response at 8-9. The examiner agrees that the applicant has sufficiently followed the examiner’s suggestion, however upon further consideration a new ground of rejection is presented above. This action is made non-final because the examiner directly suggested this language, yet upon further consideration a rejection is deemed appropriate. 

251 – Improper Recapture
Applicant argues that the rejection of claims 13-21 for improper recapture be withdrawn. Response at 9-10. The examiner agrees. Applicant has added to claim 13 the language which the examiner suggested to overcome this rejection, as explained at page 6 of the 2/8/2021 action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                           

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992